Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.


DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 8/19/2022.
2. 	Claims 19, 21, 24-27, 30-34, and 38-44 are pending in the case. 
3.	Claims 1-18, 20,  28, 29, and 35-37 are cancelled. 
4.	Claims 19 and 38 are independent claims. 


	Allowable Subject Matter
Claims 19, 21, 24-27, 30-34, and 38-44 are allowed.

 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Nicholas Beaulieu on 8/31/2022.
The application has been amended as follows: 

19. (Currently Amended) An electronic device comprising:
a display screen comprising at least two areas, wherein the at least two areas comprise a first area and a second area, and wherein different areas of the display screen do not overlap;
a memory configured to store one or more programs, a first application, and an 
a processor coupled to the memory and the display screen, wherein the processor is configured to execute the one or more programs to cause the electronic device to be configured to:
detect a first operation;
display, in response to the first operation, a first interface of the first application in the first area, wherein the first interface is a home page of the first application;
detect, on the first interface, a second operation to open a second interface of the first application, wherein the second operation is a first single gesture operation, wherein the second interface is a commodity list interface and comprises a first link of a first commodity, wherein the first interface corresponds to a first activity, wherein the second interface corresponds to a second activity, and wherein the first activity and the second activity are different activities; 
display, in response to the second operation, the second interface in the second area, wherein the first interface is continually displayed in the first area while the second interface is displayed in the second area;
detect a third operation for selecting the first link, wherein the third operation is a second single gesture operation; and
simultaneously and directly display, in response to the third operation for selecting the first link, a detail page of the first commodity in the second area and the second interface in the first area, wherein the detail page corresponds to a third activity, 
wherein the second activity and the third activity are different activities. 
20. (Cancelled)
29. (Cancelled)

38. (Currently Amended) An application display method implemented by an electronic device comprising an 
detecting a first operation;
displaying, in response to the first operation, a first interface of a first application of the electronic device in a first area of a display screen of the electronic device, wherein the first application is a shopping type application, wherein the first interface is a home page of the first application, wherein the display screen comprises at least two areas comprising the first area and a second area, and wherein different areas of the display screen do not overlap;
detecting a second operation on the first interface, wherein the second operation is a first single gesture operation, wherein the second operation enables the electronic device to open a second interface of the first application, wherein the second interface is a commodity list interface and comprises at least one link of a commodity, wherein the first interface corresponds to a first activity, wherein the second interface corresponds to a second activity, and wherein the first activity and the second activity are different activities; 
displaying, in response to the second operation, the second interface in the second area, wherein the first interface is continually displayed in the first area while the second interface is displayed in the second area;
detecting a third operation for selecting a first link of a first commodity on the second interface, wherein the third operation is a second single gesture operation, and wherein the at least one link comprises the first link; and
simultaneously and directly displaying, in response to the third operation for selecting the first link, a detail page of the first commodity in the second area and the second interface in the first area, wherein the detail page corresponds to a third activity, wherein the second activity and the third activity are different activities. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior Art fails to teach, suggest or render obvious
“detect a third operation for selecting the first link, wherein the third operation is a second single gesture operation; and
simultaneously and directly display, in response to the third operation for selecting the first link, a detail page of the first commodity in the second area and the second interface in the first area, wherein the detail page corresponds to a third activity, 
wherein the second activity and the third activity are different activities.” as recited in the claims and in combination with the other limitations recited.

In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 19, 21, 24-27, 30-34, and 38-44, in combination with the other elements recited.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145